UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-3526-01 TANGER PROPERTIES LIMITED PARTNERSHIP (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1822494 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ý Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 1 TANGER PROPERTIES LIMITED PARTNERSHIP Index Page Number Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets - as of September 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations - for the three and nine months ended September 30, 2009 and 2008 4 Consolidated Statements of Cash Flows - for the nine months ended September 30, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 6. Exhibits 31 Signatures 31 2 PART I. – FINANCIAL INFORMATION Item 1 – Financial Statements TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September30, December31, 2009 2008 ASSETS: (as adjusted) Rental property Land $ $ Buildings, improvements and fixtures Construction in progress Accumulated depreciation ) ) Rental property, net Cash and cash equivalents Investments in unconsolidated joint ventures Deferred charges, net Other assets Total assets $ $ LIABILITIES AND PARTNERS’ EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $917 and $9,137, respectively) $ $ Mortgage payable (including a debt discount of $554 and $0, respectively) Unsecured term loan Unsecured lines of credit Construction trade payables Accounts payable and accrued expenses Other liabilities Total liabilities Commitments Partners’ equity General partner ) ) Limited partners Accumulated other comprehensive loss ) ) Total partners’ equity Total liabilities and partners’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit data) (Unaudited) Three months ended Nine months ended September30, September30, 2009 2008 2009 2008 Revenues (as adjusted) (as adjusted) Base rentals $ 44,160 $ $ $ Percentage rentals Expense reimbursements Other income Total revenues Expenses Property operating General and administrative Depreciation and amortization Impairment charge Total expenses Operating income Interest expense ) Gain on early extinguishment of debt Gain on fair value measurement of previously held interest in acquired joint venture Loss on settlement of US treasury rate locks ) Income before equity in earnings (losses) of unconsolidated joint ventures Equity in earnings (losses) of unconsolidated joint ventures 68 ) Net income Income available to limited partners Income available to general partner $ 32 $ 80 $ $ Basic earnings per common unit Income from continuing operations $ .12 $ $ $ Net income $ .12 $ $ $ Diluted earnings per common unit Income from continuing operations $ $ $ Net income $ .12 $ $ $ Distribution paid per common unit $ .7650 $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, (as adjusted) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Impairment charge Amortization of deferred financing costs Gain on sale of land outparcel ) Gain on early extinguishment of convertible debt ) Gain on fair value measurement of previous interest held in acquired joint venture ) Loss on settlement of US treasury rate locks Equity in (earnings) losses of unconsolidated joint ventures ) Compensation expense related to restricted units and options granted Amortization of debt premiums and discount, net Distributions of cumulative earnings from unconsolidated joint ventures Net accretion of market rent rate adjustment ) ) Straight-line base rent adjustment ) ) Increase (decrease) due to changes in: Other assets ) Accounts payable and accrued expenses ) Net cash provided by operating activities INVESTING ACTIVITIES Additions to rental property ) ) Acquisition of remaining interests in unconsolidated joint venture, net of cash acquired ) Proceeds from sale of land outparcel Additions to investments in unconsolidated joint ventures ) ) Additions to deferred lease costs ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Cash distributions paid ) ) Contributions from partners Proceeds from debt issuances Repayments of debt ) ) Proceeds from tax incremental financing Additions to deferred financing costs ) ) Proceeds from exercise of options Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Properties Limited Partnership and subsidiaries is one of the largest owners and operators of outlet centers in the United States. We focus exclusively on developing, acquiring, owning, operating and managing outlet shopping centers.As of September 30, 2009, we owned and operated 31 outlet centers, with a total gross leasable area of approximately 9.2 million square feet.These outlet centers were 96% occupied.Also, we operated and had partial ownership interests in two outlet centers totaling approximately 950,000 square feet. We are controlled by Tanger Factory Outlet Centers, Inc. and subsidiaries, a fully-integrated, self-administered and self-managed real estate investment trust, or REIT.The Company owns the majority of the partnership interests issued by the Operating Partnership, which we refer to as units, through its two wholly-owned subsidiaries, the Tanger GP Trust and the Tanger LP Trust.The Tanger GP Trust controls the Operating Partnership as its sole general partner.The Tanger LP Trust holds a limited partnership interest.The remaining units are held by the Tanger family through its ownership of the Tanger Family Limited Partnership.Stanley K. Tanger, a member of the Company’s Board of Directors, is the sole general partner of the Tanger Family Limited Partnership.Unless the context indicates otherwise, the term “Operating Partnership” refers to Tanger Properties Limited Partnership and subsidiaries and the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries.The terms “we”, “our” and “us” refer to the Operating Partnership or the Operating Partnership and the Company together, as the text requires. 2. Basis of Presentation Our unaudited consolidated financial statements have been prepared pursuant to accounting principles generally accepted in the United States of America and should be read in conjunction with the consolidated financial statements and notes thereto of our Annual Report on Form 10-K for the year ended December 31, 2008 and in conjunction with the Current Report on Form 8-K that was filed on July 2, 2009 solely to reflect certain retrospective accounting adjustments described below with respect to the financial information contained in the Operating Partnership’s Annual Report on Form 10-K for the year ended December 31, 2008.The December 31, 2008 balance sheet data in this Form 10-Q was derived from audited financial statements.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the Securities and Exchange Commission’s ("SEC") rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading.Certain prior period amounts have been reclassified to conform to the current period presentation, including changes resulting from the adoption on January1, 2009 of new accounting pronouncements regarding convertible debt instruments that may be settled in cash upon conversion (including partial cash settlement) and earnings per unit, as discussed below. On July1, 2009, the FASB Accounting Standards Codification (the “Codification”) became the authoritative source of accounting principles to be applied to financial statements prepared in accounting with Generally Accepted Accounting Principles (“GAAP”).In accordance with the Codification, citations to accounting literature in this report are presented in plain English. The accompanying unaudited consolidated financial statements include our accounts and our wholly-owned subsidiaries and reflect, in the opinion of management, all adjustments necessary for a fair statement of the interim consolidated financial statements.All such adjustments are of a normal and recurring nature.Intercompany balances and transactions have been eliminated in consolidation. We have performed an evaluation of subsequent events through November 12, 2009, which is the date the Quarterly Report on Form 10-Q was filed. Investments in real estate joint ventures that represent non-controlling ownership interests are accounted for using the equity method of accounting. These investments are recorded initially at cost and subsequently adjusted for our equity in the venture's net income (loss) and cash contributions and distributions. 6 Adoption of Recent Accounting Pronouncements Convertible Debt Effective January1, 2009, we retrospectively adopted guidance related to convertible debt instruments that may be settled in cash upon conversion (including partial cash settlements). In August 2006 we issued $149.5 million of Exchangeable Notes at an interest rate of 3.75 %, or the Exchangeable Notes.These Exchangeable Notes were within the scope of the new accounting guidance, which requires bifurcation of the Exchangeable Notes into a debt component that is initially recorded at fair value and an equity component.The difference between the fair value of the debt component and the initial proceeds from issuance of the instrument is recorded as a component of equity.The liability component of the debt instrument is accreted to par using the effective interest method over the remaining life of the debt (the first redemption date in August 2011).The accretion is reported as a component of interest expense.The equity component is not subsequently re-valued as long as it continues to qualify for equity treatment.Upon implementation of this accounting change we did the following: a. We concluded that the difference between the fair value of the debt component at issuance and the initial proceeds received was approximately $15.0 million based on a market interest rate of 6.11%.Therefore, we recorded an increase to equity of approximately $15.0 million.The corresponding debt discount of $15.0 million recognized was as a reduction to the carrying value of the Exchangeable Notes on the balance sheets. b. We also reclassified upon adoption approximately $363,000 of unamortized financing costs to partners’ equity as these costs were attributable to the issuance of the conversion feature associated with the Exchangeable Notes. c. Distributions in excess of net income as of December 31, 2008 includes a decrease of approximately $5.1 million for the cumulative accretion of the debt discount from August 2006 through December 31, 2008. d. The revised diluted earnings per common unit for the three and nine months ended September 30, 2008 were reduced by $.03 and $.10 per unit, respectively, from their originally recorded amounts. In May 2009, we completed an exchange offering where we retired a principal amount of $142.3 million of the outstanding Exchangeable Notes and issued approximately 4.9 million Company common shares in exchange for the related Exchangeable Notes.The Operating Partnership issued approximately 2.4 million common limited partnership units to the Company in consideration for the Company’s issuance of common shares to retire the Exchangeable Notes.See Note 6 for further discussion. The Exchangeable Notes issued in 2006 had an outstanding principal amount of $7.2 million and $149.5 million, respectively, as of September 30, 2009 and December 31, 2008 and are reflected on our consolidated balance sheets as follows (in millions): As of September 30, As of December 31, Equity component carrying amount Unamortized debt discount Net debt carrying amount Non-cash interest expense related to the accretion of the debt discounts, net of additional capitalized amounts and reclassified loan cost amortization, and contractual coupon interest expense were recognized for the three and nine month periods ended September 30, 2009 and 2008, as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Non-cash interest Contractual coupon interest $ 1,402 7 Determining Whether Instruments Granted in Equity-Based Payment Transactions Are Participating Securities On January1, 2009, we adopted accounting guidance that addresses whether instruments granted in equity-based payment awards are participating securities prior to vesting, and therefore, need to be included in the earnings allocation when computing earnings per unit under the two-class method. Unvested share-based payment awards that contain non-forfeitable rights to distributions or distribution equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per unit pursuant to the two-class method.Upon adoption, all prior-period earnings per unit data are required to be adjusted retrospectively.For the three and nine months ended September 30, 2008, the retrospective application resulted in a decrease of $.01 and $.03 per unit on a diluted basis. Reclassifications Certain amounts in the December 31, 2008 consolidated balance sheet have been reclassified to the caption “other liabilities” from the caption “accounts payable and accrued expenses” to conform to the presentation of the consolidated balance sheet presented as of September 30, 2009.The caption other liabilities includes the fair value of derivative instruments and the liability related to the Washington County, Pennsylvania tax increment financing obligation. 3. Rental Properties Expansions at Existing Centers During the second quarter of 2009, we completed construction of a 23,000 square foot expansion at our Commerce II, Georgia outlet center.The majority of the tenants opened during the second quarter of 2009. No interest costs were capitalized for the three months ended September 30, 2009.Interest costs capitalized during the three months ended September 30, 2008 amounted to $560,000 and for the nine months ended September 30, 2009 and 2008 amounted to $84,000 and $1.7 million, respectively. Impairment Charge Rental property held and used by us is reviewed for impairment in the event that facts and circumstances indicate the carrying amount of an asset may not be recoverable. In such an event, we compare the estimated future undiscounted cash flows associated with the asset to the asset’s carrying amount, and if less, recognize an impairment loss in an amount by which the carrying amount exceeds its fair value. During the second quarter 2009, we determined for our Commerce I, GA outlet center that the estimated future undiscounted cash flows of that property did not exceed the property’s carrying value based on deteriorating amounts of net operating income and the expectation that the occupancy rate of the property will significantly decrease in future periods.Therefore, we recorded a $5.2 million non-cash impairment charge in our consolidated statement of operations which equaled the excess of the property’s carrying value over its fair value.We determined the fair value using a market approach whereby we considered the prevailing market income capitalization rates and sales data for transactions involving similar assets. 8 Tax Increment Financing In December 2006 the Redevelopment Authority of Washington County, Pennsylvania issued tax increment financing bonds to finance a portion of the public infrastructure improvements related to the construction of the Tanger outlet center in Washington, PA.We received the net proceeds from the bond issuance as reimbursement as we spent funds on qualifying assets as defined in the bond agreement.Debt service of these bonds is funded by 80% of the incremental real property taxes assessed within the tax increment financing district and any shortfalls in the debt service are funded by special assessments on the Washington, PA property.We originally recorded in other liabilities on our consolidated balance sheet approximately $17.5 million which represents the funds that we have received and expect to receive from the bonds.Associated with this liability is a discount of $6.1 million representing the difference between the amount received and the total amount of the bonds issued.The principal amount of bonds issued totaled $23.6 million, mature in July 2035 and bear interest at an effective rate of 8.10% and a stated rate of 5.45%. For the three and nine months ended September 30, 2009, approximately $322,000 and $1.0 million, respectively, of interest expense related to this bond is included in the consolidated statement of operations. Also in August 2009, we closed on the sale of an outparcel of land at our property in Washington, PA.The net proceeds from the sale were approximately $1.6 million.A condition of the sale was the assumption by the buyer of approximately $2.6 million of the tax increment financing liability.The gain on sale of outparcel of approximately $3.3 million was included in other income in the statement of operations.As of September 30, 2009, after accounting for the assumption by the buyer, the net carrying amount of our obligations under the bonds totaled $15.0 million.Estimated principal reductions over the next five years are expected to approximate $633,000. Change in Accounting Estimate During the first quarter of 2009, we obtained approval from Beaufort County, South Carolina to implement a redevelopment plan at the Hilton Head I, SC outlet center.Based on our current redevelopment timeline, we determined that the estimated remaining useful life of the existing outlet center is approximately three years.As a result of this change in useful lives, additional depreciation and amortization of approximately $2.0 million and $4.5 million was recognized during the three and nine months ended September 30, 2009.The accelerated depreciation and amortization reduced income from continuing operations and net income by approximately $.09 and $.22 per unit for the three and nine months ended September 30, 2009. 4. Acquisition of Rental Property On January 5, 2009, we purchased the remaining 50% interest in the joint venture that owned the outlet center in Myrtle Beach, SC on Hwy 17 for a cash price of $32.0 million, which was net of the assumption of the existing mortgage loan of $35.8 million.The acquisition was funded by amounts available under our unsecured lines of credit.We had owned a 50% interest in the Myrtle Beach Hwy 17 joint venture since its formation in 2001 and accounted for it under the equity method.The joint venture is now 100% owned by us and has therefore been consolidated in 2009. In December 2007, revised guidance was issued relating to business combinations that requires the acquisition method of accounting be used for all business combinations for which the acquisition date is on or after January 1, 2009, as well as for an acquirer to be identified for each business combination.The following table illustrates the fair value of the total consideration transferred and the amounts of the identifiable assets acquired and liabilities assumed at the acquisition date (in thousands): Cash Debt assumed Fair value of total consideration transferred Fair value of our equity interest in Myrtle Beach Hwy 17 held before the acquisition Total 9 The following table summarizes the allocation of the purchase price to the identifiable assets acquired and liabilities assumed as of January 5, 2009, the date of acquisition (in thousands) and the weighted average amortization period by major intangible asset class (in years): Value Weighted amortization period Buildings, improvements and fixtures $ Deferred lease costs and other intangibles Below market lease value ) Below market land lease value Lease in place value Tenant relationships Present value of lease & legal costs Total deferred lease costs and other intangibles Subtotal Debt discount Fair value of interest rate swap assumed ) Fair value of identifiable assets and liabilities assumed, net ) Net assets acquired $ There was no contingent consideration associated with this acquisition.We expensed as incurred approximately $28,000 in third-party acquisition related costs for the Myrtle Beach Hwy 17 acquisition.As a result of acquiring the remaining 50% interest in Myrtle Beach Hwy 17, our previously held interest was remeasured at fair value, resulting in a gain of approximately $31.5 million. 5. Investments in Unconsolidated Real Estate Joint Ventures Our investments in unconsolidated joint ventures as of September 30, 2009 and December 31, 2008 aggregated $9.6 million and $9.5 million, respectively.We have evaluated the accounting treatment for each of the joint ventures and have concluded based on the current facts and circumstances that the equity method of accounting should be used to account for the individual joint ventures. At September 30, 2009, we were members of the following unconsolidated real estate joint ventures: Joint Venture Center Location Opening Date Ownership % Square Feet Carrying Value of Investment (in millions) Total Joint Venture Debt (in millions) Deer Park Deer Park, Long Island, New York 33.3% Wisconsin Dells Wisconsin Dells, Wisconsin 50% These investments are recorded initially at cost and subsequently adjusted for our equity in the venture’s net income (loss) and cash contributions and distributions.The following management, leasing and marketing fees were recognized from services provided to Myrtle Beach Hwy 17 (2008 period only), Wisconsin Dells and Deer Park (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Fee: Management and leasing Marketing 35 28 93 Total Fees 10 Our investments in real estate joint ventures are reduced by 50% of the profits earned for leasing and development services provided to Wisconsin Dells.Our investment in Deer Park is reduced by 33.3% of the profits earned for leasing services provided to Deer Park.Our carrying value of investments in unconsolidated joint ventures differs from our share of the assets reported in the “Summary Balance Sheets – Unconsolidated Joint Ventures” shown below due to adjustments to the book basis, including intercompany profits on sales of services that are capitalized by the unconsolidated joint ventures. The differences in basis are amortized over the various useful lives of the related assets. We monitor various indicators that the value of our investments in unconsolidated joint ventures may be impaired.An investment is impaired only if management’s estimate of the value of the investment is less than the carrying value of the investments, and such decline in value is deemed to be other than temporary.To the extent impairment has occurred, the loss shall be measured as the excess of the carrying amount of the investment over the fair value of the investment.Our estimates of fair value for each joint venture investment are based on a number of assumptions that are subject to economic and market uncertainties including, among others, demand for space, competition for tenants, changes in market rental rates and operating costs of the property.As these factors are difficult to predict and are subject to future events that may alter our assumptions, the values estimated by us in our impairment analysis may not be realized.As of September 30, 2009, we do not believe that any of our equity investments were impaired. Wisconsin Dells In March 2005, we established the Wisconsin Dells joint venture to construct and operate a Tanger Outlet center in Wisconsin Dells, Wisconsin. The 264,900 square foot center opened in August 2006.In February 2006, in conjunction with the construction of the center, Wisconsin Dells entered into a three-year, interest-only mortgage agreement with a one-year maturity extension option.In February 2009, the one-year option became effective to extend the maturity of the mortgage to February 24, 2010.As of September 30, 2009, the loan had a balance of $25.3 million with a floating interest rate based on the one month LIBOR index plus 1.30%.The mortgage loan incurred by this unconsolidated joint venture is collateralized by its property as well as joint and several guarantees by us and designated guarantors of our venture partner. In October 2009, Wells Fargo Bank agreed to refinance the $25.3 million mortgage for a term of three years at a rate of the LIBOR index plus 3.00%.The loan also includes two one-year extensions. Deer Park In June 2009, the two interest rate swaps entered into by Deer Park with a notional amount totaling $170.0 million that had fixed the LIBOR index at an average of 5.38% related to Deer Park’s $284.0 million construction loan expired.At that time, a forward starting interest rate cap originally purchased by Deer Park in February 2009 replaced these interest rate protection agreements as a hedge of interest rate risk.The agreement caps the 30-day LIBOR index at 4% on a notional amount of $240.0 million at a cost approximately $290,000 for a period through April 2011.The interest rate on our construction loan including the credit spread as of September 30, 2009 was 1.62%. Condensed combined summary financial information of joint ventures accounted for using the equity method is as follows (in thousands): Summary Balance Sheets – Unconsolidated Joint Ventures As of September 30, As of
